             Case 3:17-cv-06779-RS Document 257 Filed 07/28/20 Page 1 of 27



 1   Jeffrey C. Block (pro hac vice)
     BLOCK & LEVITON LLP
 2   260 Franklin Street, Suite 1860
     Boston, MA 02110
 3
     (617) 398-5600 phone
 4   jeff@blockesq.com

 5   Co-Lead Counsel
 6
 7
                             UNITED STATES DISTRICT COURT
 8
                          NORTHERN DISTRICT OF CALIFORNIA
 9
10
                                              Master File No. 17-cv-06779-RS
11   IN RE TEZOS SECURITIES LITIGATION
                                              CLASS ACTION
12
     This document relates to:                DECLARATION OF JEFFREY C.
13                                            BLOCK IN SUPPORT OF: (1) LEAD
            ALL ACTIONS.                      PLAINTIFF’S MOTION FOR FINAL
14                                            APPROVAL OF CLASS ACTION
                                              SETTLEMENT AND PLAN OF
15                                            ALLOCATION; AND (2) LEAD
                                              COUNSEL’S MOTION FOR AN
16                                            AWARD OF ATTORNEYS’ FEES AND
                                              LITIGATION EXPENSES AND
17                                            CHARGES

18                                            Date:        August 27, 2020
                                              Time:        1:30 p.m.
19                                            Courtroom:   3, 17th floor
                                              Judge:       Hon. Richard Seeborg
20
21
22
23
24
25
26
27
28

     DECLARATION OF JEFFREY C. BLOCK
     CASE NO. 3:17-CV-06779-RS
             Case 3:17-cv-06779-RS Document 257 Filed 07/28/20 Page 2 of 27



 1
                                            EXHIBIT LIST
 2
                Ex. No.                                  Description
 3
                   1          Declaration of Nicholas Schmidt Regarding (A) Electronic Mailing
 4                            of Notice and Claim Form; (B) Publication of Summary Notice; (C)
                              Online Case Website Advertisements; (D) Call Center Services; (E)
 5                            Posting of Notice and Claim Form on Settlement Website; and (F)
                              Report on Objections or Requests for Exclusion Received to Date
 6                            (“Schmidt Decl.”)
 7                 2          Declaration of Jeffrey C. Block in Support of Lead Counsel’s
                              Motion for an Award of Attorneys’ Fees and Litigation Expenses,
 8                            filed on behalf of Block & Leviton LLP (“B&L Decl.”)
 9                 3          Declaration of Hung G. Ta in Support of Lead Counsel’s Motion
                              for an Award of Attorneys’ Fees and Litigation Expenses, filed on
10                            behalf of Hung G. Ta., Esq. PLLC (“Ta Decl.”)
11                 4          Declaration of Reed R. Kathrein in Support of Lead Counsel’s
                              Motion for an Award of Attorneys’ Fees and Litigation Expenses,
12                            filed on behalf of Hagens Berman Sobol Shapiro LLP (“Hagens
                              Decl.”)
13
                   5          Declaration of Caleb H. Liang in Support of Lead Counsel’s
14                            Motion for an Award of Attorneys’ Fees and Litigation Expenses,
                              filed on behalf of LTL Attorneys LLP (“LTL Decl.”)
15
                   6          Declaration of Lucas F. Olts in Support of Lead Counsel’s Motion
16                            for an Award of Attorneys’ Fees and Litigation Expenses, filed on
                              behalf of Robbins Geller Rudman & Dowd LLP (“RGRD Decl.”)
17
                   7          Declaration of James Taylor-Copeland in Support of Lead
18                            Counsel’s Motion for an Award of Attorneys’ Fees and Litigation
                              Expenses, filed on behalf of Taylor-Copeland Law (“JTC Decl.”)
19
                   8          Declaration of William R. Restis in Support of Lead Counsel’s
20                            Motion for an Award of Attorneys’ Fees and Litigation Expenses,
                              filed on behalf of the Restis Law Firm, P.C. (“Restis Decl.”)
21
                   9          Declaration of Joseph J. DePalma in Support of Lead Counsel’s
22                            Motion for an Award of Attorneys’ Fees and Litigation Expenses,
                              filed on behalf of Lite DePalma Greenberg, LLC (“LDG Decl.”)
23
                  10          Declaration of Matteo Salerno on Behalf of Trigon Trading Pty
24                            Ltd. (“Trigon Decl.”)
25                11          Declaration of Pumaro, LLC in Support of: (1) Lead Plaintiff’s
26                            Motion for Final Approval of Class Action Settlement and Plan of
                              Allocation; and (2) Lead Counsel’s Motion for an Award of
27                            Attorneys’ Fees and Reimbursement of Litigation Expenses
                              (“Pumaro Decl.”)
28
                  12          Declaration of Artiom Frunze in Support of: (1) Lead Plaintiff’s
                              Motion for Final Approval of Class Action Settlement and Plan of
     DECLARATION OF JEFFREY C. BLOCK
     CASE NO. 3:17-CV-06779-RS
             Case 3:17-cv-06779-RS Document 257 Filed 07/28/20 Page 3 of 27



 1                            Allocation; and (2) Lead Counsel’s Motion for an Award of
                              Attorneys’ Fees and Reimbursement of Litigation Expenses
 2                            (“Frunze Decl.”)
 3                13          Declaration of Hayden Hsiung in Support of: (1) Lead Plaintiff’s
                              Motion for Final Approval of Class Action Settlement and Plan of
 4                            Allocation; and (2) Lead Counsel’s Motion for an Award of
                              Attorneys’ Fees and Reimbursement of Litigation Expenses
 5                            (“Hsiung Decl.”)
 6                14          Declaration of Gijs Matser in Support of: (1) Lead Plaintiff’s
                              Motion for Final Approval of Class Action Settlement and Plan of
 7                            Allocation; and (2) Lead Counsel’s Motion for an Award of
                              Attorneys’ Fees and Reimbursement of Litigation Expenses
 8                            (“Matser Decl.”)
 9                15          Declaration of Andrew Baker (“Baker Decl.”)
10                16          Contribution Terms
11                17          Securities Class Action Case Filings, 2019 Year in Review
                              (Cornerstone Research 2020)
12
                  18          Janeen McIntosh and Svetlana Starykh, Recent Trends in Securities
13                            Class Action Litigation: 2019 Full-Year Review (NERA Feb. 2020)
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

     DECLARATION OF JEFFREY C. BLOCK
     CASE NO. 3:17-CV-06779-RS
               Case 3:17-cv-06779-RS Document 257 Filed 07/28/20 Page 4 of 27



 1          I, Jeffrey C. Block, Esq., pursuant to 28 U.S.C. § 1746, hereby declare as follows:
 2        1.         I am admitted to practice law before all of the courts of the Commonwealth of
 3   Massachusetts and I am admitted pro hac vice in this Action. I am the founding partner of the law
 4   firm Block & Leviton LLP (“Lead Counsel”), counsel of record for Lead Plaintiff Trigon Trading
 5   Pty. Ltd. (“Lead Plaintiff”), and Co-Lead Counsel for the Class. I respectfully submit this
 6   declaration in support of Lead Plaintiff’s motions, pursuant to Rule 23 of the Federal Rules of
 7   Civil Procedure, for: (a) final approval of the settlement of this Action, which provides for a cash
 8   payment of $25,000,000 (the “Settlement”), (b) the proposed Plan of Allocation for the net
 9   proceeds of the Settlement; (c) Lead Counsel’s application for attorneys’ fees and expenses.1
10        2.         I have personally participated in, overseen, and monitored the prosecution of this
11   Action, and have otherwise been kept informed of developments in this Litigation by attorneys

12   working with me and under my supervision. Thus, if called upon, I can testify to the matters set
13   forth herein.
14   I.     PRELIMINARY STATEMENT
15        3.         After more than two years of hard-fought litigation and vigorous arm’s-length
16   negotiations with the assistance of two distinguished private mediators (Professor Eric Green and
17   the Hon. Layn Phillips), Lead Plaintiff has achieved a substantial and valuable Settlement of this
18   Action, which this Court preliminarily approved on May 1, 2020 in its order preliminarily
19   approving the Settlement, and approving the proposed forms and methods of providing notice to
20   the Settlement Class (the “Preliminary Approval Order”). ECF No. 250.
21        4.         This case has been vigorously litigated from the outset. The Settlement was
22   achieved only after counsel, among other things: (i) conducted a comprehensive investigation into
23   the allegedly wrongful acts; (ii) drafted a detailed Consolidated Complaint for Violations of the
24   Federal Securities Laws (the “Consolidated Complaint”); (iii) researched and briefed an opposition
25   to Defendants’ motion to dismiss the Consolidated Complaint; (iv) engaged in comprehensive
26
27   1
      Unless otherwise indicated, capitalized terms shall have the meaning ascribed to them in the
28   Stipulation and in Lead Plaintiff’s Notice of Motion, Motion for Preliminary Approval of
     Settlement, and Memorandum of Points and Authorities in Support Thereof. ECF No. 246.
     DECLARATION OF JEFFREY C. BLOCK                                                              -1
     CASE NO. 3:17-CV-06779-RS
                Case 3:17-cv-06779-RS Document 257 Filed 07/28/20 Page 5 of 27



 1   discovery; (v) researched and briefed class certification; (vi) worked closely with experts to
 2   analyze damages issues; (vii) engaged in thorough mediation efforts, which included the exchange
 3   of comprehensive mediation statements, and two mediation sessions with the assistance of two
 4   experienced mediators; and (viii) engaged in extensive negotiations regarding the terms of the
 5   proposed Settlement. At the time the Settlement was reached, Lead Counsel had a thorough
 6   understanding of the strengths and weaknesses of the parties’ positions.
 7         5.        Further, as discussed in more detail below, this Action presented significant
 8   challenges, particularly concerning damages, with estimates of total damages presented by the
 9   Parties during mediation discussions ranging from less than $1 million to over $150 million U.S.
10   dollars.
11         6.        In deciding to settle, Lead Plaintiff and Lead Counsel took into consideration the

12   significant risks associated with establishing liability, as well as the duration and complexity of
13   the legal proceedings that remained ahead. The Settlement was achieved despite vigorous
14   opposition by Defendants who would have continued to raise serious arguments concerning,
15   among other things, the extent of any damages and injury to members of the Settlement Class, as
16   well as the applicability of the Securities Act. Additionally, the Court denied, without prejudice,
17   Plaintiff’s motion for class certification, and there were significant risks that the Court would credit
18   Defendants’ arguments and either refuse to certify the Class or substantially reduce the size of the
19   Class. Accordingly, in the absence of a settlement, there was a very real risk that the Settlement
20   Class could have recovered nothing or an amount significantly less than the negotiated Settlement.
21         7.        The proposed Plan of Allocation was developed with the assistance of Lead
22   Plaintiff’s damages expert, and provides for the fair and equitable distribution of the Net
23   Settlement Fund to Settlement Class Members.
24         8.        For the reasons set forth below, Lead Counsel believes that final approval of the
25   Settlement and Plan of Allocation should be granted.
26   II.        SUMMARY OF LEAD PLAINTIFF’S CLAIMS
27         9.        The fundamental allegation in this case is that for over two weeks in July 2017,
28   Defendants unlawfully conducted an unregistered Initial Coin Offering (“ICO”) for Tezos

     DECLARATION OF JEFFREY C. BLOCK                                                                  -2
     CASE NO. 3:17-CV-06779-RS
                  Case 3:17-cv-06779-RS Document 257 Filed 07/28/20 Page 6 of 27



 1   “tokens” (also referred to as “XTZ” or “Tezzies”) during which investors contributed digital
 2   currencies, including Bitcoin and/or Ethereum, in exchange for Tezos tokens.
 3          10.       In the first 15 hours alone, Defendants collected $109 million worth of Bitcoin and
 4   Ethereum from investors. Upon its completion, the Tezos ICO was the largest in history, with
 5   Defendants having collected the equivalent of $232 million in Bitcoin and Ethereum (at July 2017
 6   prices).
 7          11.       Federal securities laws require any security that is offered or sold to be registered
 8   with the Securities and Exchange Commission (“SEC”). These laws are designed to protect the
 9   public by requiring various disclosures so that investors can better understand the security that is
10   being offered or sold.
11   III.       PROCEDURAL HISTORY

12              A.    The Federal Litigation
13          12.       This Action was commenced on November 26, 2017. ECF No. 1. The Action was
14   assigned to the Honorable Richard Seeborg, District Judge.
15          13.       By Order dated March 16, 2018, the Court consolidated the related actions,2
16   appointed Arman Anvari (“Anvari”) as the lead plaintiff, and approved LTL Attorneys LLP and
17   Hung G. Ta, Esq. PLLC as Lead Counsel. ECF No. 101.
18          14.       On April 3, 2018, Anvari filed the Consolidated Complaint for Violations of the
19   Federal Securities Laws. ECF No. 108. The Consolidated Complaint asserted claims under
20   Sections 5 and 12(a)(1) of the Securities Act, as well as a claim for control person liability under
21   Section 15 of the Securities Act, on behalf of a class of all investors who contributed digital
22   currencies, including Bitcoin and/or Ethereum, to the Tezos ICO. The named defendants included
23   defendants Dynamic Ledger Solutions, Inc. (“DLS”), Tezos Stiftung (“Tezos Foundation”),
24   Kathleen and Arthur Breitman (the “Breitmans”), Timothy Cook Draper (“Draper”), Draper
25
26   2
       See GGCC, LLC v. Dynamic Ledger Sols., Inc., Case No. 3:17-cv-06779, United States District
27   Court, Northern District of California (filed November 26, 2017); Okuso v. Dynamic Ledger
     Sols., Inc., Case No. 3:17-06829, United States District Court, Northern District of California
28   (filed November 28, 2017); and MacDonald v. Dynamic Ledger Sols., Inc., Case No. 3:17-cv-
     7095, United States District Court, Northern District of California (filed December 13, 2017).
     DECLARATION OF JEFFREY C. BLOCK                                                                -3
     CASE NO. 3:17-CV-06779-RS
                Case 3:17-cv-06779-RS Document 257 Filed 07/28/20 Page 7 of 27



 1   Associates V Crypto LLC (“Draper Associates Crypto”), and Bitcoin Suisse AG (“Bitcoin
 2   Suisse”).
 3       15.        On May 15, 2018, motions to dismiss were filed on behalf of the Tezos Foundation
 4   [ECF Nos. 119-122], DLS [ECF Nos. 123-125], the Draper Defendants [ECF No. 117], and
 5   Bitcoin Suisse [ECF No. 126].
 6       16.        After the motions were fully briefed and the Court held oral argument, the Court
 7   granted in part and denied in part Defendants’ motions, by Order dated August 7, 2018. ECF No.
 8   148. The Court’s order dismissed all claims asserted against Bitcoin Suisse without leave to amend
 9   and against the Draper Defendants with leave to amend. The Court’s Order sustained the claims
10   against DLS, the Tezos Foundation, and the Breitmans.
11       17.        On September 6, 2018, the Court entered a Case Management Scheduling Order

12   which set deadlines for, among other things, the class certification briefing and completion of
13   discovery. ECF No. 165.
14       18.        Defendants answered the Complaint on September 14, 2018. ECF Nos. 168-171.
15       19.        On January 23, 2019, Plaintiffs Artiom Frunze and Pumaro LLC filed a motion for
16   class certification. ECF Nos. 193-195.
17       20.        On January 25, 2019, Anvari sought to withdraw as lead plaintiff, and to substitute
18   in his place named plaintiff Artiom Frunze. ECF No. 196. Class member Trigon Trading Pty. Ltd.
19   opposed the motion, and instead sought to appoint itself lead plaintiff in a competing motion. ECF
20   No. 198.
21       21.        On April 8, 2019, the Court granted the motion to withdraw Anvari as lead plaintiff,
22   denied the motion to substitute Anvari with Frunze as lead plaintiff, and granted the motion to
23   substitute Trigon as lead plaintiff. The Court also ordered that Trigon’s counsel Block & Leviton
24   and Anvari’s counsel Hung G. Ta, Esq. PLLC serve as co-lead counsel going forward, and denied
25   the pending class certification motion without prejudice. ECF No. 213.
26       22.        The Court’s August 7, 2018 Order denying in part Defendants’ motion to dismiss
27   the Complaint lifted the mandatory discovery stay imposed pursuant to the Private Securities
28   Litigation Reform Act of 1995 (“PSLRA”), and lead plaintiff Anvari (and later Trigon)

     DECLARATION OF JEFFREY C. BLOCK                                                             -4
     CASE NO. 3:17-CV-06779-RS
               Case 3:17-cv-06779-RS Document 257 Filed 07/28/20 Page 8 of 27



 1   commenced discovery. Over the course of the litigation, Federal Plaintiffs’ discovery efforts
 2   included, among other things: (1) serving and responding to multiple document requests,
 3   interrogatories and requests for admissions; (2) issuing document subpoenas to third parties; (3)
 4   reviewing and analyzing documents received from Defendants and non-parties; (4) preparing
 5   Plaintiffs Anvari, Pumaro LLC, and Frunze for deposition and attending their depositions; (5)
 6   preparing and filing multiple motions concerning the parties’ discovery disputes [ECF Nos. 219;
 7   222; 231; 235; 237]; (6) negotiating a Stipulated Protective Order and subsequent amendments
 8   [ECF Nos. 177-178; 217; 224-225; 228-230]; (7) engaging in multiple in-person and telephonic
 9   meet and confer conferences with Defendants; and (8) preparing a Freedom of Information Act
10   request to the SEC for documents pertaining to the Tezos ICO.
11       23.        From August 2018 through October 2019, the parties engaged in a comprehensive

12   fact discovery process. Following a November 22, 2019 mediation, the parties reached an
13   agreement-in-principle to settle the case.
14          B.      The State Litigation3
15       24.        The State Litigation began with Andrew Baker filing the first complaint against
16   defendants in San Francisco Superior Court on October 25, 2017. Like the complaints filed in
17   federal court, Baker also alleged that the ICO constituted an offering of unregistered securities.
18   Baker v. Dynamic Ledger Solutions, Inc. et al., Superior Court of California, County Francisco,
19   Case No. CGC-17562144.
20       25.        Defendants removed the case to the U.S. District Court for the Northern District of
21   California where it was ultimately assigned to this Court, prior to consolidation. GGCC, LLC v.
22   Dynamic Ledger Solutions, Inc., No. 17-cv-06779-RS, 2018 WL 1388488, at *1 (N.D. Cal. Mar.
23   16, 2018). Baker moved to remand the case to California state court.
24       26.        While the motion to dismiss in the federal case was pending, this Court remanded
25   Baker’s complaint to San Francisco Superior Court on April 1, 2018 following the Supreme
26
27   3
      Additional information concerning the State Litigation is set forth in the Declaration of James
28   Taylor-Copeland in Support of Lead Counsel’s Motion for Final Approval of Class Action
     Settlement and Plan of Allocation, filed concurrently herewith.
     DECLARATION OF JEFFREY C. BLOCK                                                            -5
     CASE NO. 3:17-CV-06779-RS
                 Case 3:17-cv-06779-RS Document 257 Filed 07/28/20 Page 9 of 27



 1   Court’s ruling in Cyan, a case that clarified that federal securities cases could be heard in state
 2   courts.
 3         27.       Baker then filed a First Amended Complaint which, like the federal case, asserted
 4   violations of Sections 5 and 12(a)(1) of the Securities Act, as well as a claim for control person
 5   liability under Section 15 of the Securities Act against the same defendants. Baker also began
 6   serving discovery requests on DLS.
 7         28.       On April 24, 2018, Trigon also filed a new action in San Mateo Superior Court
 8   asserting the same securities laws claims on behalf of the same class. Trigon Trading Pty. Ltd., et
 9   al. v. Dynamic Ledger Solutions, Inc. et al., Superior Court of California, County of San Mateo,
10   Case No. 18CIV02045.
11         29.       DLS and the Draper Defendants moved to stay both the Baker and Trigon actions,

12   and the courts in both cases stayed the actions pending the resolution of a coordination petition
13   filed by Trigon.
14         30.       On August 16, 2018, the Judicial Council ordered the Baker and Trigon actions
15   coordinated, after which the two actions proceeded in a coordinated manner (“State Coordinated
16   Proceeding”). After the first status conference in the State Coordinated Proceeding held on October
17   22, 2018, the parties negotiated a protective order and ESI protocol.
18         31.       Following its lead plaintiff appointment in the instant federal action, Trigon
19   requested dismissal without prejudice from the State Coordinated Proceeding on June 25, 2019,
20   which the court granted on June 26, 2019.
21         32.       Baker filed a Second Amended Complaint on May 16, 2019 and a Third Amended
22   Complaint on September 17, 2019. After multiple rounds of demurrer briefing, a renewed motion
23   to stay, briefing regarding jurisdiction and service of process on the Tezos Foundation, and
24   numerous discovery disputes, the parties in the State Coordinated Proceeding joined the federal
25   case parties in the November 22, 2019 mediation and likewise reached an agreement-in-principle
26   to settle the case.
27   IV.       DISCOVERY
28         33.       Following the denial, in part, of Defendants’ motion to dismiss the Consolidated

     DECLARATION OF JEFFREY C. BLOCK                                                             -6
     CASE NO. 3:17-CV-06779-RS
                Case 3:17-cv-06779-RS Document 257 Filed 07/28/20 Page 10 of 27



 1   Complaint, Federal Plaintiffs engaged in a comprehensive discovery process, which included,
 2   among other things: (1) serving and responding to multiple document requests, interrogatories and
 3   requests for admissions; (2) issuing document subpoenas to various third parties; (3) reviewing
 4   and analyzing more than 29,000 pages of documents received from Defendants and non-parties,
 5   as well as an additional set of core documents produced by Defendants in connection with the
 6   second mediation; (4) preparing Plaintiffs Anvari, Pumaro LLC, and Frunze for deposition and
 7   attending their depositions; (5) preparing and filing multiple motions concerning the parties’
 8   discovery disputes, including issues pertaining to the date range for discoverable material [ECF
 9   No. 219]; the assertion of the marital communications privilege by Defendants Kathleen and
10   Arthur Breitman [ECF Nos. 231; 235; 237]; (6) negotiating a Stipulated Protective Order and
11   subsequent amendments [ECF Nos. 177-178; 217; 224-225; 228-230]; (7) engaging in multiple

12   in-person and telephonic meet and confer conferences with Defendants; and (8) preparing a
13   Freedom of Information Act request to the SEC for documents pertaining to the Tezos ICO.
14        34.        Had litigation continued, Plaintiffs faced significant challenges and increased
15   expenses relating to discovery, particularly because the Tezos Foundation, the entity that
16   maintained custody of investors’ investments in the Tezos ICO, is based in Switzerland. Preparing
17   this case for trial would require Plaintiffs to conduct substantial discovery at great expense and
18   under foreign procedures. Indeed, throughout the discovery process, the Tezos Foundation
19   consistently objected to discovery requests on the basis that it was based in Switzerland, and that
20   Swiss, European, and other non-U.S. laws related to personal data and privacy barred it from
21   producing discovery.
22   V.      NEGOTIATION OF THE SETTLEMENT
23        35.        Throughout this Action, the parties engaged in arm’s-length settlement discussions.
24        36.        On December 14, 2018, then-lead plaintiff Anvari and the Defendants conducted
25   the first mediation in San Francisco, California with Eric Green acting as the mediator. The
26   mediation was unsuccessful.
27        37.        On November 22, 2019, the parties conducted a second mediation in New York
28   with the assistance of the Hon. Layn Phillips, a former United States District Judge and a well-

     DECLARATION OF JEFFREY C. BLOCK                                                             -7
     CASE NO. 3:17-CV-06779-RS
               Case 3:17-cv-06779-RS Document 257 Filed 07/28/20 Page 11 of 27



 1   regarded private mediator with Phillips ADR Enterprises (“Phillips ADR”), who has considerable
 2   knowledge and expertise in the field of federal securities law.4
 3       38.        Prior to the second mediation session, Plaintiffs and Defendants exchanged lengthy
 4   mediation statements on the salient factual and legal issues expected to arise during the
 5   discussions. During the full-day session, the parties presented their respective legal positions in
 6   the case, and submitted liability and damages figures and analyses.
 7       39.        During these discussions, the parties discussed damages and the definition and
 8   scope of the class, among other things. Ultimately, the parties reach an agreement-in-principle that
 9   led to this Settlement. The entire process involved significant disputed issues, and even after an
10   agreement-in-principle had been reached, negotiations about specific terms of the settlement
11   agreement continued.

12       40.        At the time the parties agreed to settle, Plaintiffs and Co-Lead Counsel had
13   developed a detailed and realistic understanding of the strengths and weaknesses of the claims and
14   defenses asserted. This knowledge was based on, among other things, Co-Lead Counsel’s
15   investigation before filing a comprehensive consolidated amended complaint; the briefing and
16   orders on Defendants’ motions to dismiss; the review and analysis of more than 29,000 pages of
17   documents produced by Defendants; the review of additional documents and other information
18   produced by third parties, including entities involved in providing web-hosting services for the
19   Tezos ICO; Co-Lead Counsel’s understanding of Defendants’ strategy and theories based on their
20   depositions of the named Plaintiffs; consultations with experts on the functions of the blockchain;
21   an additional core set of documents produced by Defendants in connection with the mediation;
22
23   4
      According to the Phillips ADR website, for the last decade, Judge Phillips has presided over
     cases that have collectively resulted in several billion dollars in settlements annually. As a judge,
24   he presided over more than 140 trials in Oklahoma, New Mexico, and Texas. He also sat by
25   designation on the United States Court of Appeals for the Tenth Circuit in Denver, Colorado,
     where he participated in numerous panel decisions and published opinions. As a result of his trial
26   work, Judge Phillips was elected into the American College of Trial Lawyers. He has the dual
     honor of being named by LawDragon Magazine as one of the “Leading Judges in America” and
27   as one of the “Leading Litigation Attorneys in America.” In August 2016, Judge Phillips was
     named as one of the top seven mediators in the United States of America by Chambers and
28   Partners. [see http://www.phillipsadr.com/bios/layn-phillips/].

     DECLARATION OF JEFFREY C. BLOCK                                                               -8
     CASE NO. 3:17-CV-06779-RS
                 Case 3:17-cv-06779-RS Document 257 Filed 07/28/20 Page 12 of 27



 1   and extensive settlement negotiations, including two all-day mediation sessions.
 2   VI.      SUMMARY OF THE SETTLEMENT
 3         41.        The Settlement provides that the Tezos Foundation will pay $25 million in cash
 4   into an Escrow Account for the benefit of the Settlement Class. The “Settlement Class” is defined
 5   in the Settlement Agreement as “all persons and entities who, directly or through an intermediary,
 6   contributed bitcoin and/or ether to what Plaintiffs describe as the Tezos blockchain ‘Initial Coin
 7   Offering’ and what Defendants describe as a fundraiser conducted between July 1, 2017 and July
 8   13, 2017, inclusive. Excluded from the Settlement Class are: (i) Defendants; (ii) members of the
 9   immediate family of Arthur Breitman, Kathleen Breitman, Johann Gevers, or Timothy Draper;
10   (iii) any person who was an officer or director of the Foundation, DLS, Draper Associates, or
11   Bitcoin Suisse during the Fundraiser and any members of their immediate families; (iv) any parent,

12   subsidiary, or affiliate of the Foundation, DLS, Draper Associates, or Bitcoin Suisse; (v) any firm,
13   trust, corporation, or other entity in which any Defendant or any other excluded person or entity
14   had a controlling interest during the Fundraiser; and (vi) the legal representatives, agents, affiliates,
15   heirs, successors-in-interest, or assigns of any such excluded persons or entities. Also excluded
16   from the Settlement Class are those Persons who timely and validly request exclusion.” Settlement
17   Agreement, at ¶ 1.28.
18   VII.     LEAD PLAINTIFF’S COMPLIANCE WITH THE PRELIMINARY APPROVAL
              ORDER
19
           42.        Pursuant to the Court’s Preliminary Approval Order, Lead Counsel, through the
20
     Claims Administrator, implemented a comprehensive notice program whereby through records
21
     maintained by Defendants, beginning on May 29, 2020, the Court-appointed Claims Administrator
22
     Epiq Class Action & Claims Solutions, Inc. (“Epiq” or the “Claims Administrator”), caused,
23
     among other things, the Notice and Claim Form (together, the “Notice Packet”) to be e-mailed to
24
     all potential Settlement Class Members. See Declaration of Nicholas Schmidt Regarding (A)
25
     Electronic Mailing of Notice and Claim Form; (B) Publication of Summary Notice; (C) Online
26
     Case Website Advertisements; (D) Call Center Services; (E) Posting of Notice and Claim Form
27
     on Settlement Website; and (F) Report on Objections or Requests for Exclusion Received to Date,
28
     dated July 28, 2020, ¶ 5 (“Schmidt Decl.”) (attached hereto as Exhibit 1). As of June 18, 2020, a
     DECLARATION OF JEFFREY C. BLOCK                                                                   -9
     CASE NO. 3:17-CV-06779-RS
               Case 3:17-cv-06779-RS Document 257 Filed 07/28/20 Page 13 of 27



 1   total of 118,979 Notice Packets have been e-mailed to potential Settlement Class Members (two
 2   emails to approximately 59,490 recipients). Id. ¶¶ 5, 7. On June 1, 2020, the Summary Notice was
 3   published in PR Newswire. Id. ¶ 8. The Notice and Claim Form were also posted, for review and
 4   easy downloading, on www.TezosFoundationSettlement.com (the “Settlement Website”). Id. ¶ 11.
 5   On June 1, 2020, the Claims Administrator caused advertisements to begin running on websites
 6   associated with Tezos and cryptocurrency in general, including on Twitter, Reddit, the Google
 7   Display Network, and the Baidu Display Network. Id. ¶ 6. These advertisements contained links
 8   to the Settlement Website. Id.
 9       43.        The Notice described, inter alia, the claims asserted in the Action, the contentions
10   of the Parties, the course of the litigation, the terms of the Settlement, the maximum amounts that
11   would be sought in attorneys’ fees and expenses, the Plan of Allocation, the right to object to the

12   Settlement, and the right to seek to be excluded from the Settlement Class. The Notice also
13   provided the deadlines for objecting, seeking exclusion, submitting claims, and advised potential
14   Settlement Class Members of the scheduled Settlement Hearing before this Court.
15       44.        As set forth in the Preliminary Approval Order, the deadline for Class Members to
16   object to the Settlement, the Plan of Allocation, or to the application for attorneys’ fees and
17   expenses – or to exclude themselves from the Class – is August 6, 2020. While these deadlines
18   have not yet passed, to date, not a single Class Member has objected to the settlement, and only
19   two have requested exclusion from the Settlement. See Schmidt Decl. ¶¶ 14, 16. Should any
20   objections or requests for exclusion be received, Lead Plaintiff will address them in its reply
21   papers, which are due August 21, 2020.
22   VIII. RISKS OF CONTINUED LITIGATION
23       45.        Lead Plaintiff believes that it developed substantial evidence during discovery that
24   support its claims. Lead Plaintiff also realized, however, that continued litigation would have been
25   costly, risky, and drawn out. Lead Plaintiff and Lead Counsel carefully considered these risks
26   during the period leading up to the Settlement and throughout the settlement discussions with
27   Defendants and the mediator.
28       46.        In agreeing to settle, Lead Plaintiff and Lead Counsel weighed, among other things,

     DECLARATION OF JEFFREY C. BLOCK                                                              - 10
     CASE NO. 3:17-CV-06779-RS
               Case 3:17-cv-06779-RS Document 257 Filed 07/28/20 Page 14 of 27



 1   the substantial and immediate cash benefit to Settlement Class Members against: (i) the
 2   uncertainties associated with trying complex securities cases; (ii) the difficulties and challenges
 3   involved in establishing damages and an injury to the members of the Settlement Class, as well as
 4   risks relating to the U.S. securities laws and Contribution Terms; (iii) the difficulties and
 5   challenges involved in certifying a class; (iv) the fact that, even if Lead Plaintiff prevailed at
 6   summary judgment and trial, any monetary recovery could have been substantially less than the
 7   Settlement Amount; and (v) the inevitable delays that would follow even a favorable final
 8   judgment, including appeals.
 9       47.        The principal risks are discussed below.
10          A.      Risks Related to Establishing an Injury to Class Members
11       48.        Lead Plaintiff and Lead Counsel recognize that, while they prevailed at the motion

12   to dismiss stage, the principal risk of continuing the litigation of this Action was establishing
13   damages and an injury to the members of the Settlement Class.
14       49.        In the Tezos ICO, Defendants denominated the price of XTZ tokens in Bitcoin.
15   Specifically, Defendants set the price of one XTZ token at 0.0002 BTC. See Contribution Terms,
16   ¶ 28 (attached hereto as Exhibit 16). Investors paid for their XTZ investments using either Bitcoin
17   or Ethereum, but in the case of the Ethereum investors, the Ethereum was first converted to the
18   Bitcoin equivalent at the exchange rate prevailing at the time of purchase. See Id. ¶ 25.
19       50.        The Tezos blockchain became active in September 2018. XTZ were then listed on
20   numerous cryptocurrency exchanges, and a liquid, global market for XTZ trading had developed
21   by the time of the Settlement. The vast majority of ICO investors claimed their XTZ and thus had
22   been trading their XTZ for more than a year prior to when the Settlement was reached in principle
23   on November 25, 2019.
24       51.        For considerable periods of time since the commencement of this Action, including
25   the period since the Settlement in principle on November 25, 2019, the value of an XTZ token,
26   measured in Bitcoin, was higher than the value of Bitcoin paid to purchase the XTZ token in the
27   Tezos ICO. For example, as of the date of filing this motion, 6,000 XTZ were worth $17,100,
28   whereas one BTC was worth considerably less, at $10,948. As a result, many Class Members who

     DECLARATION OF JEFFREY C. BLOCK                                                             - 11
     CASE NO. 3:17-CV-06779-RS
                Case 3:17-cv-06779-RS Document 257 Filed 07/28/20 Page 15 of 27



 1   sold their XTZ tokens did not suffer a loss and would have no claims under the Securities Act,
 2   because they received more Bitcoin from their sale than they paid in Bitcoin to purchase their XTZ.
 3        52.        With respect to any Settlement Class Member who has not sold but still retains their
 4   XTZ, these investors also would not be experiencing a loss on their XTZ investments. Because
 5   XTZ trades at higher prices than the Bitcoin paid to purchase them, these investors would have no
 6   incentive to rescind their purchases of XTZ tokens, but instead would be incentivized to retain
 7   their XTZ tokens or sell them on the cryptocurrency exchanges.
 8        53.        Thus, Plaintiffs were confronted with the significant risk of an ever-shrinking group
 9   of members of the Settlement Class who could establish an actual injury.
10        54.        Additionally, the Tezos blockchain allowed owners of XTZ to “bake” their tokens
11   on the blockchain, and receive additional XTZ as rewards, in a manner similar to “dividends.”

12   Numerous XTZ holders commenced baking upon receiving their tokens, and Defendants would
13   have accordingly argued that such investors, by engaging in baking and the receipt of XTZ baking
14   rewards, waived their right to rescind. Defendants also would have argued that such dividends
15   further diminished the actual damages suffered by investors, to the extent there were any damages
16   at all.
17        55.        Lead Plaintiff also recognizes the significant risk that would result if Defendants’
18   proposed models of calculating damages were accepted. Defendants argued in the Joint Case
19   Management Statement that the damages should be calculated by comparing the U.S. dollar value
20   of the consideration paid for the XTZ tokens, with the U.S. dollar value of the XTZ tokens when
21   sold. ECF No. 162, at 5:24-26. Under this measure, there would be almost no damages at all,
22   because at almost all relevant times since the Tezos ICO, XTZ tokens have traded at a higher dollar
23   than the amount paid to acquire the tokens at the time of the ICO. Effectively, this would leave, as
24   injured Class Members, just those investors who have not been able to access their tokens.
25        56.        As an alternative measure, Defendants also argued that damages should be
26   calculated not on the Bitcoin or Bitcoin-equivalent contributed in the Tezos ICO, but on the actual
27   consideration that investors used to make their investment. If accepted, this would mean that
28   investors who used Ethereum to purchase their XTZ would not be able to establish an injury. At

     DECLARATION OF JEFFREY C. BLOCK                                                               - 12
     CASE NO. 3:17-CV-06779-RS
               Case 3:17-cv-06779-RS Document 257 Filed 07/28/20 Page 16 of 27



 1   the time of the ICO in July 2017, it cost approximately 10 Ethereum to purchase 5,000 XTZ. Just
 2   before the Settlement was concluded in principle, the value of 5,000 XTZ was worth
 3   approximately $7,000, whereas 10 Ethereum was worth approximately $1,500.
 4       57.        Had litigation of this Action continued, Plaintiffs’ proposed damages methodology
 5   would have been vigorously attacked by Defendants, and issues relating to damages would likely
 6   have been vigorously contested and the subject of a “battle of the experts,” resulting in substantial
 7   risk and uncertainty as to the damages, if any, that could ultimately be recovered.
 8       58.        In addition to the foregoing challenges, estimates of total damages presented by the
 9   parties during mediation discussions ranged from less than $1 million to over $150 million U.S.
10   dollars. Thus, the $25 million cash Settlement represents an excellent result in light of the potential
11   that even if Plaintiffs ultimately prevailed, any judgment at trial could have been significantly

12   lower.
13            B.    Risks Related to the Application of the U.S. Securities Laws
14       59.        Continued litigation also presented the risk that Defendants would press their
15   argument that XTZ was not a security. Establishing XTZ as a security posed challenges in that the
16   investment in question involved a novel cryptocurrency issued on a functioning, automated
17   blockchain. Defendants would have argued that Tezos investors were motivated not by a desire to
18   make an investment with the intention to make a profit off the efforts of others, but by a desire to
19   participate in the XTZ network.
20       60.        Plaintiffs also faced the challenge of overcoming Defendants’ argument that, under
21   Morrison v. National Australia Bank Ltd., 561 U.S. 247 (2010), the Securities Act does not apply
22   to the Tezos ICO because Defendants did not incur “irrevocable liability” to deliver the XTZ
23   tokens to non-U.S. purchasers in the U.S. In denying Defendants’ motion to dismiss and holding
24   that irrevocable liability was incurred in the U.S., regardless of the location of Tezos investors, the
25   Court premised its decision, in part, on the fact that the server hosting Defendants’ ICO investment
26   website was located in Arizona. ECF No. 148, at 9:17, 14:6-16. Discovery revealed, however, that
27   the Arizona server was controlled by a company called Cloudflare, a “Content Delivery Network”
28   service that Defendants used to relay copies of their ICO website through geographically

     DECLARATION OF JEFFREY C. BLOCK                                                                 - 13
     CASE NO. 3:17-CV-06779-RS
                 Case 3:17-cv-06779-RS Document 257 Filed 07/28/20 Page 17 of 27



 1   distributed access points in order to ensure faster access by users in different locations around the
 2   world. The Arizona server itself, however, did not host the original ICO website. According to
 3   Defendants’ discovery responses, the primary, original “Contribution Software System” was
 4   hosted on Amazon Web Services cloud data centers in or around Frankfurt, Germany.
 5         61.        Thus, establishing XTZ as a security would have required Plaintiffs to offer
 6   evidence that irrevocable liability was incurred when the Tezos ICO investments were recorded
 7   on the blockchain, and that the blockchains that purchasers used to purchase XTZ were hosted and
 8   operated on computers that were to a large extent housed within U.S. borders and reliant on U.S.-
 9   dominated internet infrastructure. While Plaintiffs were prepared to offer such evidence, Lead
10   Plaintiff and Lead Counsel recognized the risk that Defendants might succeed on one or more of
11   their arguments concerning the applicability of the Securities Act.

12            C.      Risks Concerning the Contribution Terms
13         62.        In rejecting Defendants’ arguments concerning the application of the Contribution
14   Terms at the pleading stage, the Court made clear in its decision that “evidence of … ‘actual
15   knowledge’ of the agreement may provide the Foundation with an alternate method of breathing
16   life into the Contribution Terms.” ECF No. 148, at 12:10-19. Defendants made clear their intention
17   to argue that, with respect to any plaintiffs who “reviewed the Contribution Terms” prior to
18   investing, the “case would be subject to dismissal in deference to proceedings in Switzerland,
19   based on the forum-selection clause in the Contribution Terms.” ECF No. 162, at 13:1-6. Despite
20   Plaintiffs’ argument that the Contribution Terms were invalid as a matter of law because they were
21   not incorporated by reference on the Tezos ICO investment website, Defendants successfully
22   applied to this Court to obtain discovery into the Lead Plaintiff’s actual knowledge of the
23   Contribution Terms. ECF No. 165, at 1. Defendants also would have pressed this issue at the class
24   certification stage, arguing that the question of actual knowledge entailed individualized inquiries
25   that made the proposed class incohesive.
26   IX.      THE PROPOSED PLAN OF ALLOCATION
27         63.        Here, Plaintiffs prepared the Plan of Allocation after careful consideration of
28   Plaintiffs’ theories of liability and damages. Plaintiffs retained and consulted with economic expert

     DECLARATION OF JEFFREY C. BLOCK                                                               - 14
     CASE NO. 3:17-CV-06779-RS
               Case 3:17-cv-06779-RS Document 257 Filed 07/28/20 Page 18 of 27



 1   Chad Coffman of Global Economics Group to opine on the creation of the Plan of Allocation. The
 2   Plan of Allocation was fully described in the Notice and, to date, there has been no objection to
 3   the proposed plan. See Schmidt Decl. ¶¶ 15-16.
 4       64.        The Plan of Allocation allocates the Net Settlement Fund to Settlement Class
 5   Members on a pro rata basis after determining the Settlement Class Members’ Recognized Loss
 6   Amounts. Investors who sold their tokens prior to the date the Parties concluded a Settlement in
 7   principle are assigned a recognized loss based on any loss suffered in the sale of their tokens,
 8   measured in Bitcoin. See Schmidt Decl. Ex. B, Notice at 11, ¶ 5(i). Investors who held their tokens
 9   at the time of a Settlement in principle were entitled to a Recognized Loss calculated based on the
10   BTC/XTZ price at the time the Settlement was reached (i.e., 0.000178 BTC/XTZ, or those who
11   received fewer than 5,618 XTZ per BTC), but in no event is any investor in this category entitled

12   to less than 0.00001 BTC per XTZ, to account for surrendering any future right to a recessionary
13   remedy should the value of XTZ become significantly lower. See Id. at 11, ¶ 5(ii). Finally,
14   investors who have never claimed their tokens—and who through this Settlement and claims
15   process agreed to never attempt to claim those tokens—were assigned a Recognized Loss equal to
16   their investment or contribution during the ICO, measured in Bitcoin. See Id. at 11, ¶ 5(iii). The
17   Plan of Allocation then provides a pro rata distribution based on each claimant’s Recognized Loss.
18       65.         Once the Claims Administrator has processed all submitted claims, notified
19   claimants of deficiencies or ineligibility, processed responses, and made claim determinations,
20   distribution will be made to eligible Authorized Claimants using wires, PayPal, and checks.
21   Schmidt Decl. Ex. B, Claim Form at 4.
22       66.        After an initial distribution, if there is any balance remaining in the Net Settlement
23   Fund (whether by reason of uncashed checks or otherwise), after at least six (6) months from the
24   date of initial distribution, Co-Lead Counsel will, if feasible and economical, re-distribute the
25   balance among eligible Authorized Claimants who have cashed their checks. These re-
26   distributions will be repeated until the balance in the Net Settlement Fund is no longer feasible to
27   distribute. See Stipulation ¶ 6.8. Any balance that still remains in the Net Settlement Fund after re-
28   distribution(s), which is not feasible or economical to reallocate, after payment of any outstanding

     DECLARATION OF JEFFREY C. BLOCK                                                                - 15
     CASE NO. 3:17-CV-06779-RS
                Case 3:17-cv-06779-RS Document 257 Filed 07/28/20 Page 19 of 27



 1   Notice and Administration Expenses or Taxes, if any, will be contributed to a not for profit
 2   charitable organization serving the public interest that is not affiliated with Plaintiffs or Co-Lead
 3   Counsel, subject to Court approval.
 4        67.         During the Preliminary Approval Hearing, the Court asked for specific details about
 5   the recipient of any funds that are not feasible or economical to reallocate. Plaintiffs’ Counsel
 6   determined to recommend any non-distributable residual balance to the San Francisco Food Bank
 7   d/b/a San Francisco-Marin Food Bank, a 501(c)(3) not for profit organization. Notice of this
 8   election was posted to the Settlement Website on July 23, 2020. Schmidt Decl. ¶ 12.
 9        68.         In sum, the Plan of Allocation, developed in consultation with Lead Plaintiff’s
10   consulting damages expert, was designed to fairly and rationally allocate the Net Settlement Fund
11   among Authorized Claimants, does not provide preferential treatment to any Settlement Class

12   Member, segment of the Settlement Class, or to Lead Plaintiff and is thus fair, reasonable, and
13   adequate and should be approved.
14   X.      LEAD COUNSEL’S APPLICATION FOR ATTORNEYS’ FEES IS FAIR AND
             REASONABLE
15
          69.         For Plaintiffs’ Counsel’s efforts on behalf of the Class, Lead Counsel is applying
16
     to the Court for an award of attorneys’ fees of 33.33% ($8,333,333) to be paid from the Settlement
17
     Fund. The percentage method is the standard and appropriate method of fee recovery because it
18
     aligns the lawyers’ interest in being paid a fair fee with the interests of Lead Plaintiff and the Class
19
     in achieving the maximum recovery in the shortest amount of time required under the
20
     circumstances. Use of the percentage method has been recognized as appropriate by the Supreme
21
     Court and Ninth Circuit for cases of this nature where an all-cash common fund has been recovered
22
     for the Class.
23
          70.         Based on the quality of the result achieved, the extent and quality of the work
24
     performed, the significant risks of the litigation, and the fully contingent nature of the
25
     representation, Lead Counsel respectfully submits that the requested fee award is reasonable and
26
     should be approved. As discussed in greater detail in the Fee Brief, a 33.33% fee award is
27
     consistent with fee award percentages granted in this Circuit in similar complex, contingent
28
     litigation, and is fair and reasonable in light of all the circumstances in this Action.
     DECLARATION OF JEFFREY C. BLOCK                                                                  - 16
     CASE NO. 3:17-CV-06779-RS
               Case 3:17-cv-06779-RS Document 257 Filed 07/28/20 Page 20 of 27



 1       71.           To date, there have been no objections to the request for attorneys’ fees and
 2   litigation expenses.
 3          A.         The Settlement Benefit Achieved
 4       72.           Courts in this Circuit have consistently recognized that the result achieved is the
 5   most significant factor to be considered in making a fee award. Here, the $25 million Settlement
 6   is an excellent result. The cash recovery has been obtained solely through the efforts of Plaintiffs’
 7   Counsel at a fairly advanced stage of the litigation, but without the substantial expense, delay, risk,
 8   and uncertainty of continued litigation and trial. As a result of the Settlement, Class Members will
 9   receive compensation for their losses in Tezos and avoid the substantial expense, delay, and
10   uncertainty of continued litigation.
11       73.           The Settlement obtained provides an immediate and substantial benefit to the Class

12   and supports Lead Counsel’s fee request.
13          B.         The Substantial Risks of the Litigation
14       74.           This Declaration and the memoranda in support of the Settlement and fee request
15   describe the substantial risks of the litigation. From the outset, this Action was an especially
16   difficult and highly uncertain securities case, as evidenced by the significant risk that the case
17   would be dismissed on jurisdictional grounds. Continuing this litigation presented the principal
18   risk of an ever-shrinking group of members of the Settlement Class who could establish an actual
19   injury. Since November 25, 2019, when the parties agreed in principle to the Settlement, Tezos
20   tokens have increased substantially in value and are now trading significantly above the value of
21   the consideration paid by Settlement Class Members. In short, if the Action were to go to trial
22   today, no member of the Settlement Class who is still holding the Tezos tokens would have any
23   incentive to seek rescission or would otherwise be damaged under Section 12(a)(1) of the
24   Securities Act.
25       75.           Continued litigation posed additional challenges, including: establishing that Tezos
26   tokens are a security; establishing the applicability of the Securities Act; and successfully rebutting
27   Defendants’ argument that the Contribution Terms governed the Tezos ICO, and that any investor
28   who had actual notice of these terms should be bound by the terms, including its forum selection

     DECLARATION OF JEFFREY C. BLOCK                                                                 - 17
     CASE NO. 3:17-CV-06779-RS
               Case 3:17-cv-06779-RS Document 257 Filed 07/28/20 Page 21 of 27



 1   and class action waiver provisions.
 2       76.        Although Lead Counsel believes that the case against Defendants is strong, there is
 3   no question that to prevail here, Lead Plaintiff would have had to overcome a number of significant
 4   legal and factual challenges. Given the estimated damages range presented by the parties at
 5   mediation, the $25 million Settlement is a highly favorable result under any scenario. When taking
 6   into consideration the substantial risks involved this case, Lead Counsel’s fee request is fair and
 7   reasonable.
 8          C.      The Skill Required and the Quality of Work
 9       77.        The requested fee is also warranted in light of the extensive efforts on the part of
10   Plaintiffs’ Counsel, as outlined above, required to produce this result.
11       78.        Given the nature of Tezos tokens, this litigation presented novel legal and factual

12   issues that made the case more complex than a typical securities class action case. These issues
13   included, among other things, the applicability of U.S. securities laws to a global issuance of digital
14   tokens using multiple transnational blockchain networks, as well as the significant hurdles related
15   to discovery due to the presence of Defendants and relevant third-parties who resided outside of
16   the United States.
17       79.        As evidenced by their firm resumes, Plaintiffs’ Counsel are among the most
18   experienced and skilled practitioners in the corporate and securities litigation fields, and the firms
19   have long and successful track records in securities cases throughout the country, including within
20   this Circuit. See B&L Decl. Ex. A; Ta Decl. Ex. A; Hagens Decl. Ex. A; LTL Decl. Ex. A; RGRD
21   Decl. Ex. A; JTC Decl. Ex. A; Restis Decl. Ex. A; LDG Decl. Ex. A. I believe that Plaintiffs’
22   Counsel’s reputations and experience in complex cases facilitated Plaintiffs’ Counsel’s ability to
23   negotiate the favorable Settlement on behalf of the Class.
24       80.        Defendants are each represented by highly experienced and prestigious counsel,
25   who vigorously represented their clients. Dynamic Ledger Solutions, Inc. was represented by
26   Cooley LLP and Baker Marquart LLP; the Tezos Foundation by Davis Polk & Wardell LLP and
27   Goodwin Procter LLP, respectively. I believe the fact that Plaintiffs’ Counsel achieved this
28   excellent Settlement in the face of this formidable legal opposition further evidences the quality of

     DECLARATION OF JEFFREY C. BLOCK                                                                 - 18
     CASE NO. 3:17-CV-06779-RS
               Case 3:17-cv-06779-RS Document 257 Filed 07/28/20 Page 22 of 27



 1   its work.
 2       81.          Plaintiffs’ Counsel spent approximately 13,045 hours of time on this case. This
 3   time was spent vigorously pursuing this litigation from its outset by, among other things: (i)
 4   conducting an extensive investigation into the allegations surrounding the Tezos blockchain
 5   “Initial Coin Offering” (“ICO”) (described by Defendants as a fundraiser) conducted between July
 6   1, 2017 and July 13, 2017, inclusive; (ii) a thorough review of public information such as interview
 7   transcripts, news articles, Tezos marketing materials, and related litigation; (iii) drafting the highly
 8   detailed First Amended Consolidated Complaint based on Plaintiffs’ Counsel’s investigation; (iv)
 9   researching, briefing, and arguing oppositions to three separate sets of Defendants’ motions to
10   dismiss the complaints; (v) engaging in and putting forth extensive and significant efforts with
11   respect to the related State Litigation;5 (vi) serving and responding to multiple document requests,

12   interrogatories and requests for admissions; (vii) issuing document subpoenas to third parties; (viii)
13   reviewing and analyzing documents received from Defendants and non-parties; (ix) preparing
14   Plaintiffs Anvari, Pumaro LLC, and Frunze for deposition and attending their depositions; (x)
15   preparing and filing multiple motions concerning the parties’ discovery disputes [ECF Nos. 219;
16   222; 231; 235; 237]; (xi) negotiating a Stipulated Protective Order and subsequent amendments
17   [ECF Nos. 177-178; 217; 224-225; 228-230]; (xii) engaging in multiple in-person and telephonic
18   meet and confer conferences with Defendants; (xiii) preparing a Freedom of Information Act
19   request to the SEC for documents pertaining to the Tezos ICO; and (xiv) engaging in intensive,
20   arm’s-length settlement negotiations.
21       82.          Moreover, Plaintiffs’ Counsel will continue to work towards effectuating the
22   Settlement in the event the Court grants final approval. No additional compensation will be sought
23   for this work.
24       83.          Plaintiffs’ Counsel expended a total of 13,045.75 hours prosecuting this Action.
25
26
     5
      See Baker v. Dynamic Ledger Solutions, Inc. et al., Superior Court of California, County
27   Francisco, Case No. CGC-17562144; Trigon Trading Pty. Ltd., et al. v. Dynamic Ledger
     Solutions, Inc., et al., Superior Court of California, County of San Mateo, Case No.
28   18CIV02045.

     DECLARATION OF JEFFREY C. BLOCK                                                                  - 19
     CASE NO. 3:17-CV-06779-RS
               Case 3:17-cv-06779-RS Document 257 Filed 07/28/20 Page 23 of 27



 1   The billing rates for partners range from $750 to $1,325, associates’ rates range from $250 to $745,
 2   and paralegals’ rates range from $150 to $350. Detailed information concerning the rates and time
 3   billed by Plaintiffs’ Counsel on this case is provided in the accompanying declarations. See B&L
 4   Decl. ¶ 4 & Ex. B; Ta Decl. ¶ 6 & Ex. B; Hagens Decl. ¶ 4 & Ex. B; LTL Decl. ¶ 10 & Ex. B;
 5   RGRD Decl. ¶ 4 & Ex. B; JTC Decl. ¶ 4 & Ex. B; Restis Decl. ¶ 17 & Ex. B; LDG Decl. ¶ 11 &
 6   Ex. B. As set forth below, Plaintiffs’ Counsel expended a total of 13,045.75 hours prosecuting this
 7   Action, equating to a lodestar of $9,430,205.50.
 8                  LAW FIRM:                         HOURS                       LODESTAR
 9          Block & Leviton LLP                                1,565.4                       $1,149,756
10          Hung G. Ta, Esq. PLLC                             4,085.55                       $3,245,546
11          Hagens Berman Sobol                                1,008.0                         $618,360
            Shapiro LLP
12
            LTL Attorneys LLP                                  1,270.1                         $930,855
13
            Robbins Geller Rudman &                            2,660.2                       $1,711,514
14          Dowd LLP
15          Taylor-Copeland Law                                  763.8                         $591,945
16          The Restis Law Firm, P.C.                            868.3                         $638,072
17          Lite DePalma Greenberg,                              824.4                         $544,157
            LLC
18
            TOTAL                                            13,045.75                   $9,430,205.50
19
20
         84.        Accordingly, the requested fee of one-third of the cash recovery, net of expenses,
21
     which equates to approximately $8.333 million, represents a negative multiplier of 0.88—i.e., it
22
     would not fully compensate counsel for their hourly rates. This negative multiplier of 0.88 is below
23
     the multiplier range of one to four frequently used as a cross check. Given the extraordinary results
24
     achieved in this Action, Plaintiffs’ Counsel’s 13,045 hours, valued at $9,430,205, support the
25
     reasonableness of the fee request.
26
            D.      The Contingent Nature of the Fee
27
         85.        This Declaration and the memoranda in support of the Settlement and fee request
28
     describe the substantial risks of the litigation. Those same difficulties also constituted risks that
     DECLARATION OF JEFFREY C. BLOCK                                                               - 20
     CASE NO. 3:17-CV-06779-RS
                 Case 3:17-cv-06779-RS Document 257 Filed 07/28/20 Page 24 of 27



 1   Plaintiffs’ Counsel might never be paid for their efforts. Indeed, Plaintiffs’ Counsel have not been
 2   compensated for any time or expense since this case began in 2017.
 3         86.        Courts consistently recognize that the risk of receiving little or no recovery is a
 4   major factor in considering an award for attorneys’ fees. This risk is even more pronounced in
 5   securities class actions. A study of securities class actions filed after the passage of the PSLRA
 6   between 1997 and 2018, found that 43% of the cases filed were dismissed in defendants’’ favor.
 7   See Securities Class Action Case Filings, 2019 Year in Review (Cornerstone Research 2020) at 16
 8   (attached hereto as Exhibit 17). Further, in 2019, dismissals outnumbered settlements in securities
 9   cases by a rate of more than two to one. See Janeen McIntosh and Svetlana Starykh, Recent Trends
10   in Securities Class Action Litigation: 2019 Full-Year Review (NERA Feb. 2020) at 9 Figure 6
11   (attached hereto as Exhibit 18).

12         87.        Lead Counsel knows from experience that despite the most vigorous and competent
13   of efforts, attorneys’ success in contingent litigation such as this is never assured. Even plaintiffs
14   who get past summary judgment and succeed at trial may find a judgment in their favor overturned
15   on appeal or on a post-trial motion. Because the fee to be awarded in this matter is entirely
16   contingent, the only certainty from the outset was that there would be no fee without a successful
17   result and that such a result would be realized only after a lengthy and difficult effort. As discussed
18   in greater detail above, this case was fraught with significant risk factors concerning liability and
19   damages. Indeed, were this Settlement not achieved, Lead Plaintiff and Lead Counsel faced the
20   very real threat of an ever-dwindling class size with little to no damages. Lead Counsel therefore
21   believe that the contingent nature of counsel’s representation strongly favors approval of the
22   requested fee.
23   XI.      REIMBURSEMENT OF THE REQUESTED LITIGATION EXPENSES IS FAIR
              AND REASONABLE
24
           88.        Plaintiffs’ Counsel are also moving for reimbursement of $230,017 in litigation
25
     expenses that were reasonably and necessarily incurred in prosecuting and resolving this Action,
26
     as outlined in the accompanying declarations. Plaintiffs’ Counsel advanced all of the litigation
27
     expenses. See B&L Decl. ¶ 5; Ta Decl. ¶ 8; Hagens Decl. ¶ 5; LTL Decl. ¶ 12; RGRD Decl. ¶ 5;
28
     JTC Decl. ¶ 5; Restis Decl. ¶ 19; LDG Decl. ¶ 13.
     DECLARATION OF JEFFREY C. BLOCK                                                                 - 21
     CASE NO. 3:17-CV-06779-RS
               Case 3:17-cv-06779-RS Document 257 Filed 07/28/20 Page 25 of 27



 1       89.        As detailed below, Plaintiffs’ Counsel is seeking reimbursement of a total of
 2   $203,017 in out-of-pocket costs and expenses:
 3          LAW FIRM:                                                             EXPENSES
 4          Block & Leviton LLP                                                     $52,267.92
 5          Hung G. Ta, Esq. PLLC                                                   $56,292.47
 6          Hagens Berman Sobol Shapiro LLP                                         $14,808.45
 7          LTL Attorneys LLP                                                       $19,867.90
 8          Robbins Geller Rudman & Dowd LLP                                        $45,351.37
 9          Taylor-Copeland Law                                                      $4,735.75
10          The Restis Law Firm, P.C.                                                $2,872.83
11          Lite DePalma Greenberg, LLC                                              $6,821.24
12          TOTAL EXPENSES:                                                       $203,017.93
13
14       90.        From the beginning of the case, Plaintiffs’ Counsel were aware that they might
15   never recover any of their expenses, and, at the very least, would not recover anything until the
16   Action was successfully resolved. Plaintiffs’ Counsel also understood that, even assuming the case
17   was ultimately successful, reimbursement for expenses would not compensate them for the lost
18   use of funds advanced by them to prosecute this Action. Thus, Plaintiffs’ Counsel were motivated
19   to, and did, take steps to assure that only necessary expenses were incurred for the vigorous and
20   efficient prosecution of the case.
21       91.        Of the total amount of litigation expenses, approximately $30,987 or 15% was
22   expended on Plaintiffs’ experts and consultants. Plaintiffs retained and consulted with experts in
23   the fields of loss causation and damages to assist in the prosecution of the Action. Plaintiffs’
24   experts on damages also assisted Lead Counsel during the mediation and settlement negotiations
25   with the Defendants and with the development of the proposed Plan of Allocation.
26       92.        Costs related to out-of-town travel for court appearances and depositions amounted
27   to $84,025 or 41% of the total out-of-pocket litigation expenses.
28       93.        Another substantial component of Plaintiffs’ Counsel’s out-of-pocket litigation

     DECLARATION OF JEFFREY C. BLOCK                                                             - 22
     CASE NO. 3:17-CV-06779-RS
                Case 3:17-cv-06779-RS Document 257 Filed 07/28/20 Page 26 of 27



 1   expenses was for mediation fees. Plaintiffs’ Counsel’s share of the mediation fees amounted to
 2   $35,106 or 17% of the total out-of-pocket litigation expenses.
 3       94.         Other substantial expenses included $16,545 for online legal and factual research
 4   as well as for document review and litigation support, including costs for an outside vendor to
 5   create and maintain the electronic database through which the large volume of documents
 6   produced in the Action could be maintained and reviewed; and $14,010 related to service –
 7   primarily due to the costs associated with serving process on non-U.S. Defendants and third-
 8   parties.
 9       95.         The other out-of-pocket litigation expenses for which Plaintiffs’ Counsel seeks
10   reimbursement are the types of expenses that are necessarily incurred in litigation and routinely
11   charged to clients billed by the hour. Those expenses include, among others, court fees and copying

12   costs.
13       96.         In view of the complex nature of this Action, the litigation expenses incurred were
14   reasonably and necessary to pursue the interests of the Class. Accordingly, Lead Counsel
15   respectfully submit that the request for expenses be granted.
16   XII.       THE REQUESTED AWARDS FOR PLAINTIFFS ARE FAIR AND REASONABLE
17       97.         Plaintiffs’ Counsel request that the Court approve awards for Lead Plaintiff Trigon
18   Trading Pty. Ltd. ($7,500), and additional Federal Plaintiffs Pumaro LLC ($7,500), Artiom Frunze
19   ($7,500), Hayden Hsiung ($5,000), and Gijs Matser ($5,000), and to State Litigation Plaintiff
20   Andrew Baker ($5,000). An award for reimbursement of a class representative’s reasonable costs
21   and expenses is authorized under the PSLRA, 15 U.S.C. § 78u-4(a)(4).
22       98.         As set forth in the accompanying declarations, Federal Plaintiffs and State
23   Litigation Plaintiff spent a significant amount of time contributing to the litigation and benefitting
24   the class by reviewing the relevant documents; staying apprised of developments in the case and
25   making themselves available to Plaintiffs’ Counsel; providing Plaintiffs’ Counsel with extensive
26   information and materials regarding their investments; and conferring with counsel throughout the
27   litigation. See Trigon Decl. ¶¶ 3-6, 10; Pumaro Decl. ¶¶ 3-6, 11; Frunze Decl. ¶¶ 3-6, 10; Hsiung
28   Decl. ¶¶ 3-6, 10; Matser Decl. ¶¶ 3-6, 10; Baker Decl. ¶¶ 3-6, 10. Additionally, Federal Plaintiffs,

     DECLARATION OF JEFFREY C. BLOCK                                                                - 23
     CASE NO. 3:17-CV-06779-RS
               Case 3:17-cv-06779-RS Document 257 Filed 07/28/20 Page 27 of 27



 1   Pumaro LLC and Artiom Frunze, attended full-day depositions that were taken by Defendants. See
 2   Pumaro Decl. ¶ 5; Frunze Decl. ¶ 5.
 3       99.        Moreover, the Notice stated that Lead Counsel would request reimbursement of
 4   litigation costs and expenses in an amount not to exceed $300,000, which may include an
 5   application for reimbursement of the reasonable costs and expenses incurred by Federal Plaintiffs
 6   and State Litigation Plaintiff directly related to their representation of the Settlement Class. To
 7   date, there have been no objections to such a request. Thus, Lead Counsel believes that the
 8   requested awards for the time and effort Federal Plaintiffs and State Litigation Plaintiff have
 9   expended on behalf of the Settlement Class is fair and reasonable.
10                                            CONCLUSION
11          For all of the foregoing reasons, Lead Counsel respectfully requests that the Court: (1)

12   grant final approval of the Settlement and Plan of Allocation as fair, reasonable, and adequate; (2)
13   approve the application for an award of attorneys’ fees of 33.33% of the Settlement Fund, plus
14   reimbursement of $203,017.93 in litigation expenses that were reasonably and necessarily incurred
15   by Plaintiffs’ Counsel in prosecuting and resolving this Action; (3) services awards totaling
16   $37,500 for Federal Plaintiffs and for State Litigation Plaintiff Andrew Baker; and (4)
17   reimbursement of $475 in litigation expenses actually incurred by Lead Plaintiff Trigon Trading
18   Party Ltd. I declare under penalty of perjury that the foregoing is true and correct. Executed on
19   this 28th day of July 2020, at Boston, Massachusetts.
20
21                                                     By: /s/ Jeffrey C. Block
                                                       Jeffrey C. Block (pro hac vice)
22                                                     Block & Leviton LLP
                                                       260 Franklin Street, Suite 1860
23                                                     Boston, Massachusetts 02110
                                                       (617) 398-5600 phone
24                                                     jeff@blockesq.com
                                                       Co-Lead Counsel and Counsel to
25                                                     Lead Plaintiff Trigon Trading Pty. Ltd.
26
27
28

     DECLARATION OF JEFFREY C. BLOCK                                                              - 24
     CASE NO. 3:17-CV-06779-RS
